                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


TERRY RATHKE, for BOYD RATHKE,                       5:19-CV-05006-KES
deceased,

                   Plaintiff,
                                               MEMORANDUM OPINION AND
       vs.                                   ORDER AFFIRMING THE DECISION
                                                 OF THE COMMISSIONER
ANDREW M. SAUL, ACTING
COMMISSIONER OF SOCIAL
SECURITY,

                   Defendant.


      Plaintiff, Terry Rathke, 1 seeks review of the decision of the Commissioner

of the Social Security Administration denying her husband’s claim for disability

insurance benefits (SSDI) under Title II of the Social Security Act, 42 U.S.C.

§ 423. Docket 24. The Commissioner opposes the motion and urges the court

to affirm the denial of benefits. Docket 27. For the following reasons, the court

affirms the decision of the Commissioner.

                            PROCEDURAL HISTORY

      Boyd Rathke initially filed for SSDI benefits on July 10, 1996 in the state

of Washington. AR 164-67. The Commissioner denied his claim on December

11, 1996. AR 43. Rathke filed a second claim for disability on December 18,



1Terry Rathke, Boyd Rathke’s wife, brought this action on behalf of Boyd
Rathke (Rathke), who is now deceased. Rathke passed away on April 16, 2013.
AR 1683.
1998. AR 168-70. The Commissioner denied his claim on May 10, 1999. AR 45.

Rathke filed a third claim for SSDI benefits on February 24, 2003, alleging

disability since March 15, 1993. AR 172. The Commissioner denied his claim

initially on September 12, 2003, and upon reconsideration on February 26,

2004. AR 83-86, 90-92. Rathke then appeared before Administrative Law

Judge (ALJ) Larry Donovan on February 16, 2005. AR 763-93. ALJ Donovan

issued an opinion affirming the denial of benefits on April 4, 2005. AR 49-60.

On May 23, 2005, Rathke requested the Appeals Council review the ALJ

decision. AR 127. The Appeals Council granted Rathke’s request for review on

April 7, 2006. AR 61-64. The Appeals Council remanded the case for

reconsideration of Rathke’s other alleged impairments and an adequate

evaluation of the treating and examining source opinions. Id.

      Rathke then appeared with counsel at the supplemental hearing before

ALJ Donovan on October 12, 2006. AR 794-837. ALJ Donovan issued an

opinion affirming the denial of benefits on November 21, 2006. AR 24-42. The

Appeals Council denied Rathke’s request for further review on June 6, 2008

and September 30, 2008. AR 10-19. On November 4, 2008, Rathke appealed

the decision to district court. AR 906, 1575. After appealing to district court,

Rathke filed a new, subsequent application for SSDI benefits on December 12,

2008. AR 1012.

      The district court reversed and remanded ALJ Donovan’s decision on

March 26, 2010. AR 996-1008. The Appeals Council issued a remand order for

further proceedings consistent with the district court decision on June 22,



                                         2
2010. AR 1009-12. The Appeals Council also ordered Rathke’s December 12,

2008 application duplicative. AR 1012. This claim was thus consolidated with

Rathke’s initial claim. Id.

      Rathke then appeared with counsel before ALJ James W. Olson on

January 13, 2011. AR 1358-90. ALJ Olson issued an opinion affirming the

denial of benefits on August 18, 2011. AR 873-894. The Appeals Council

denied Rathke’s request for review on September 9, 2013. AR 838-42. Rathke

appealed the decision for a second time to district court on October 18, 2013.

AR 1568. The district court reversed and remanded the ALJ’s decision on

September 4, 2015. AR 1580-1601. The court found that the 2011 opinion of

ALJ Olson did not fully comply with the first district court remand. See AR

1581-1601. On October 8, 2015, the Appeals Council issued a remand order

for further proceedings consistent with the district court decision. AR 1608.

      Another hearing was held on January 12, 2017. AR 1498-1566. ALJ

Michele M. Kelley issued an opinion affirming the denial of benefits on August

16, 2017. AR 1461-93. The Appeals Council denied Rathke’s request for review

on August 30, 2018. AR 1448-53. Thus, Rathke’s appeal of the Commissioner’s

final decision is properly before the court under 42 U.S.C. § 405(g).

                              FACTUAL BACKGROUND

      This case has a long history of litigation with multiple disability

applications. The facts were outlined by Magistrate Judge Veronica L. Duffy in

a Report and Recommendation filed January 27, 2010. See Report and

Recommendation, Rathke v. Astrue, No. 5:08-CV-5084-JLV, Docket 22 at 6-51



                                        3
(D.S.D. Jan. 27, 2010). In litigation that followed, the parties agreed to the

statement of facts as previously outlined by Magistrate Judge Duffy, and also

provided a joint statement of material facts that had developed after the Report

and Recommendation. See Joint Statement of Material Facts, Rathke v. Colvin,

No. 5:13-05076-JLV, Docket 18 at 1 (D.S.D. Mar. 6, 2014). On September 4,

2015, the district court incorporated by reference both the parties’ joint

statement of material facts and Magistrate Judge Duffy’s prior iteration of the

facts. See id., Docket 27 at 4. The only new evidence that has been provided by

the parties was the additional evidence and testimony received during the

January 12, 2017 administrative hearing and medical interrogatories received

after the hearing. See AR 1680-1708. Thus, the court incorporates by reference

Magistrate Judge Duffy’s prior statement of facts and the parties’ previous joint

statement of material facts. See Rathke v. Astrue, No. 5:08-CV-5084-JLV,

Docket 22 at 6-51; Rathke v. Colvin, No. 5:13-05076-JLV, Docket 18. Any

additional relevant facts are included in the discussion section of this order.

                          ADMINISTRATIVE HEARING

      During the administrative hearing, the ALJ heard testimony from Terry

Rathke, Dr. Margaret Moore, Dr. Irving Belzer, and a vocational expert. AR

1498-1566.

      First, Terry Rathke testified about her late husband’s medical treatment.

AR 1512. Specifically, Terry testified that in 2002, her husband did not want to

go to the doctor because of the financial impact it would have on his wife. Id.

Terry discussed how her husband would get stressed and sick about their



                                         4
financial situation. AR 1513. She discussed how Rathke was not getting

treatment for his hepatitis C because of the medication’s potential side-effects

on his anxiety and depression, and that he instead used marijuana to help

stimulate his appetite to eat. Id. She testified that Rathke stopped using

marijuana three to four months prior to his passing, and that once he stopped,

he had a lot of anxiety and no appetite. AR 1513-14. Terry testified that during

this time she observed her husband have the chills, sweats, and vomit. AR

1514-15. She testified that he would have one of these “spells” at least once a

month from 2003 to 2013. AR 1515.

      Terry also testified about her husband’s social anxiety. AR 1515-17. She

testified that they would sit in their car at football games and not go into the

stands. AR 1517. She testified that Rathke could not handle crowds. Id. She

also testified that her husband heard both male and female voices in his head,

and that he felt like he had no control when the voices spoke to him. AR 1517-

18. Specifically, Terry testified that a female voice would tell him to try to be

more feminine, and that after hearing this voice her husband would physically

hurt himself. AR 1519. Finally, Terry testified that when she first met her

husband, he was a hard worker and always worked, but once his health

declined, he was unable to work because he would get so sick. AR 1520.

      Dr. Margaret Moore next testified as a medical expert. AR 1524. Dr.

Moore first discussed listing 12.02, “related to organic mental disorder,

cognitive problems, and things such as attention deficit in the adult era.” AR

1526-27. Dr. Moore testified that in her opinion, the objective evidence in the



                                         5
record does “not implicate . . . significant cognitive problems.” Id. at 1527. Dr.

Moore then discussed listing 12.03, “related to psychotic spectrum disorder

ranging from psychotic disorders to schizophrenia[.]” AR 1527-28. Dr. Moore

testified that in her opinion it was “really peculiar” that there was so much

discussion mentioning schizophrenia from Rathke’s primary care provider, Dr.

Falkenberg. AR 1528. Dr. Moore testified that in her opinion Rathke never

struck her as someone “who had a classic psychotic spectrum disorder.” Id. Dr.

Moore testified that in her opinion, Rathke’s medical evidence is not indicative

of “psychosis.” Id.

      Next, Dr. Moore discussed listing 12.04 “related to affective conditions”

like depression. Id. Based on the medical evidence in the record, especially

compounded by Rathke’s physical health, Dr. Moore testified that she has “no

doubt that [Rathke] was a man who was depressed[.]” AR 1529. Dr. Moore then

discussed listing 12.06 “related to anxiety type diagnoses conditions.” Id. Dr.

Moore testified that in her opinion, Rathke’s PTSD diagnosis “makes some

sense.” Id. Dr. Moore also discussed personality disorder within this listing. Id.

Dr. Moore testified that as she looked at the record, she got a “very distinct

sense of a personality disorder.” AR 1530.

      Finally, Dr. Moore testified about listing 12.09 related to “substance

abuse.” Id. In Dr. Moore’s opinion, Rathke was an individual “with a long-term

history of substance abuse.” Id. Dr. Moore testified that Rathke’s limitations

“probably c[a]me more primarily from his personality disorder, the depression

and the anxiety factor as opposed to the substance abuse.” Id. Dr. Moore



                                         6
testified that she is “not so much convinced there was a disability” in terms of

Rathke’s ADL (activities of daily living). Id. Dr. Moore stated that in her opinion

Rathke’s area of primary impairment was “social functioning.” AR 1531-32. Dr.

Moore stated that “I really saw across [Rathke’s] record someone who just did

not demonstrate motivation to get into the world of work,” and that Rathke’s

primary limitation was his motivation. AR 1532. Dr. Moore testified that “from

a mental health perspective,” none of Rathke’s impairments met or equaled any

impairment described in the listing of impairments. AR 1534.

      Dr. Irving Belzer next testified as a medical expert. AR 1540. Dr. Belzer

testified that in his opinion Rathke suffered from two major areas of medical

impairments from 2003-2013. AR 1541. The first area of impairment Dr. Belzer

testified about was musculoskeletal. Id. Dr. Belzer noted an MRI of Rathke’s

left shoulder that showed a partial tear of the left supraspinatus and partial

tear of the left infraspinatus muscle, likening the tears to bilateral rotator cuff

tears. Id. Dr. Belzer noted that he was “not really told that [Rathke] ha[d] any

problem using his arms.” Id. Dr. Belzer also noted that he “didn’t see any

description that [Rathke] was having problems other than the fact that he was

having pain in parts of his body, including his shoulder.” Id. As to Rathke’s

musculoskeletal system, Dr. Belzer concluded that Rathke had shoulder and

neck pain. AR 1541-42.

      As to the gastrointestinal system, Dr. Belzer testified that Rathke had a

history of hepatitis C and episodes of abdominal pain, nausea, vomiting, and

fatigue. AR 1542-43. Dr. Belzer also noted that Rathke had a history of



                                         7
pancreatitis. Id. Dr. Belzer noted that he specifically looked at listing “1.02B,

having to do with the problems with [Rathke’s] shoulder” and listing “5.05,

[having] to do with hepatitis C [and] liver disease.” Id. at 1544. Dr. Belzer noted

that in his opinion Rathke could lift “about twenty pounds occasionally and

maybe ten pounds frequently.” AR 1546. He testified that “as far as [he] could

tell,” Rathke could do shopping on his own, walk a block at a reasonable pace,

use public transportation, prepare a simple meal and feed himself, care for

personal hygiene, and sort, handle, or use paper files. AR 1548-49. Dr. Belzer

testified that in his opinion, however, none of Rathke’s impairments combined

or separately met or equaled an impairment described in the listing of

impairments. AR 1544.

      On cross-examination, Rathke’s attorney asked Dr. Belzer if having sore

hands, fingers, and joints was consistent with the medical record. AR 1549. Dr.

Belzer testified that he did not “see any objective information” to support that

testimony. Id. Dr. Belzer noted that if Rathke had problems with the cervical

spine, those complaints may be consistent. AR 1549-50. But Dr. Belzer

testified that Rathke’s subjective complaints about his hands and numbness

were not consistent with the x-rays and the medical evidence within the record.

Id. Dr. Belzer testified that in his opinion, the x-ray findings provided objective

evidence suggestive of neck problems only. Id.

      Finally, William Tysdal served as the vocational expert at the hearing. AR

1464, 1552. Prior to Tysdal’s testimony, Rathke’s attorney objected to what the

vocational expert found to be Rathke’s past work history. AR 1554. Rathke’s



                                         8
attorney noted that she believed Rathke last worked in 1999 and that it was

her understanding that Rathke “always did just heavy manual work wherever

he could find it.” Id.

      The ALJ then posed three hypotheticals. AR 1555-63. For the first

hypothetical, the ALJ asked whether an individual with similar past work

history, age, and educational background as Rathke, who could lift and carry,

push and pull ten pounds frequently and twenty pounds occasionally, stand

and walk for four hours, sit for six hours or about six hours, could not reach

overhead bilaterally, but could reach in all other directions continuously,

handle, finger, and feel frequently, push and pull frequently, with additional

reaching, moving, and memory limitations, could perform any of Rathke’s past

jobs. AR 1555. The vocational expert stated that such an individual could not

perform any of Rathke’s past jobs. AR 1556. The ALJ then asked whether this

individual could perform any other jobs in the national economy. Id. The

vocational expert stated that “there would be unskilled work that individual

could perform at the light level.” AR 1557. The vocational expert stated that

some examples would be an assembly machine tender, injection molding

machine tender, inserting machine operator, or assembly press operator. Id.

      For the second hypothetical, the individual was the same as the first but

could lift and carry twenty-one to fifty pounds occasionally, twenty pounds

frequently, sit for four hours at a time but for eight hours in an eight-hour

workday, stand three hours at a time but for six hours in an eight-hour

workday, walk three hours at a time, but for six hours in an eight-hour



                                        9
workday, reach overhead with the right upper extremity, with additional

reaching, moving, and memory limitations. AR 1558-59. The vocational expert

testified that the individual could not perform any of Rathke’s past work. AR

1559. The ALJ then asked whether this individual could perform any other jobs

in the national economy. Id. The vocational expert stated the individual could

work as a coffee maker, hand packager, or sweeper cleaner. Id. The vocational

expert testified that this individual could perform any of the three jobs

identified in addition to the four jobs identified in response to the first

hypothetical. AR 1559-60.

      For the third hypothetical, the individual was the same as the first but

would be off task twenty percent of an eight-hour workday and a forty-hour

workweek with normal breaks every two hours. AR 1560. The vocational expert

stated this individual could not perform any of Rathke’s past work. AR 1560-

1561. The vocational expert also testified that there would be no jobs within

the national economy that the individual could perform with that additional

limitation. AR 1561.

      Rathke’s attorney asked the vocational expert if any of the jobs identified

in response to the hypotheticals would be available to someone who needs

breaks outside of the normal workday breaks. Id. The vocational expert stated

“generally, no[.]” Id. Rathke’s attorney asked how many absences would be

tolerated before termination and if the individual would be allowed to lay down

at any of the identified jobs. Id. The vocational expert stated that the individual

could not miss more than “about one to two days per month” and would not be



                                         10
able to lay down while performing the jobs. AR 1561-62. Rathke’s attorney

asked if any of the jobs identified in the first hypothetical require contact with

coworkers. AR 1562. The vocational expert stated that interacting with

coworkers would not be part of the job except a supervisor who the individual

would occasionally have to accept instructions from, but that the individual

would be in proximity to others while operating the machines. Id. Finally,

Rathke’s attorney asked what an assembly machine tender generally does and

how many people an assembly machine tender works with. Id. The vocational

expert stated that the worker positions different components onto a machine

that then automatically assembles the components. AR 1563. The vocational

expert also stated that the individual does not interact with others working on

the line and instead is “working with one machine and that’s what they interact

with.” Id. The record was left open at the end of the administrative hearing so

that Rathke’s attorney could submit medical interrogatories to Dr. Belzer or Dr.

Moore. Id.

                                 ALJ DECISION

      Employing the five-step analysis associated with an application for social

security benefits, the ALJ denied Rathke’s claim on August 16, 2017. AR 1461-

93. At step one, the ALJ found that Rathke had not engaged in substantial

gainful activity from his alleged onset date, February 24, 2003. AR 1468. At

step two, the ALJ determined Rathke had the following severe impairments:

major depression; post-traumatic stress disorder; anxiety; unspecified

neurocognitive disorder; chronic obstructive pulmonary disease; right



                                        11
supraspinatus tendon tear without retraction; left intersubstance and

infraspinatus tendon tear; hepatitis C; and pancreatitis. Id.

      At step three, the ALJ concluded Rathke did not have an impairment or

combination of impairments that met or medically equaled the severity of one

of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. AR

1470. At step four, the ALJ found Rathke had the residual functional capacity

(RFC) to perform sedentary work with some limitations. 2 AR 1476. At step five,

the ALJ found Rathke had no past relevant work. AR 1491. The ALJ held that

based on Rathke’s age, education, work experience, and RFC, Rathke was

capable of making a successful adjustment to other work that existed in

significant numbers in the national economy. Id. Thus, the ALJ concluded that

Rathke was not disabled under the Social Security Act. AR 1493.




2 The ALJ found Rathke could lift, carry, push, and pull ten pounds frequently
and twenty pounds occasionally; could sit for about six hours in an eight-hour
workday; could stand and walk for four hours in an eight-hour workday; could
frequently push or pull with all upper extremities bilaterally; could frequently
handle, finger, and feel bilaterally; occasionally climb ramps and stairs, but
never climb ladders, ropes, or scaffolds; could occasionally balance, stoop,
kneel, crouch, and crawl; occasionally be exposed to humidity, wetness, dust,
odors, perfumes, pulmonary irritants, temperature extremes, and vibrations;
could understand, remember, and carry out simple, routine, repetitive tasks;
could maintain attention, concentration, persistence, and pace for such tasks
for an eight-hour workday; and could tolerate occasional interaction with
coworkers and supervisors but was unable to work in tandem with coworkers
or supervisors. AR 1476. The ALJ found Rathke could not reach overhead
bilaterally but could reach continuously in all other directions; needed to avoid
concentrated exposure to unprotected heights, moving mechanical parts,
operating a motor vehicle; was unable to tolerate any interaction with members
of the public; was able to tolerate no more than rare changes in a routine work
setting; and could make no more than rare decisions and judgments regarding
simple, repetitive, routine tasks. Id.


                                       12
                            STANDARD OF REVIEW

      The court must uphold the ALJ’s decision if it is supported by

substantial evidence in the record as a whole. 42 U.S.C. § 405(g) (“The findings

of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”); Teague v. Astrue, 638 F.3d

611, 614 (8th Cir. 2011). “ ‘Substantial evidence is less than a preponderance,

but is enough that a reasonable mind would find it adequate to support the

conclusion.’ ” Teague, 638 F.3d at 614 (quoting Finch v. Astrue, 547 F.3d 933,

935 (8th Cir. 2008)). When reviewing the record, “the court ‘must consider both

evidence that supports and evidence that detracts from the Commissioner’s

decision.’ ” Pate-Fires v. Astrue, 564 F.3d 935, 942 (8th Cir. 2009) (quoting

Nicola v. Astrue, 480 F.3d 885, 886 (8th Cir. 2007)). If the Commissioner’s

decision is supported by substantial evidence in the record as a whole, the

court may not reverse it merely because substantial evidence also exists in the

record that would support a contrary position or because the court would have

determined the case differently. Krogmeier v. Barnhart, 294 F.3d 1019, 1022

(8th Cir. 2002) (citing Woolf v. Shalala, 3 F.3d 1210, 1213 (8th Cir. 1993)).

      The court also reviews the Commissioner’s decision to determine if an

error of law has been committed, which may be a procedural error, the use of

an erroneous legal standard, or an incorrect application of the law. Collins v.

Astrue, 648 F.3d 869, 871 (8th Cir. 2011) (citations omitted). Issues of law are

reviewed de novo with deference accorded to the Commissioner’s construction




                                        13
of the Social Security Act. Id. (citing Juszczyk v. Astrue, 542 F.3d 626, 633 (8th

Cir. 2008)).

    THE FIVE STEP PROCEDURE FOR DISABILITY DETERMINATIONS

      Disability is defined as the “inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months[.]” 42

U.S.C. § 423(d)(1)(A); 42 U.S.C. § 1382c(3)(A). “An individual shall be

determined to be under a disability only if his physical or mental impairment or

impairments are of such severity that he is not only unable to do his previous

work but cannot, considering his age, education, and work experience, engage

in any other kind of substantial gainful work which exists in the national

economy[.]” 42 U.S.C. § 423(d)(2)(A). An ALJ must apply a five-step procedure

when determining if an applicant is disabled. Smith v. Shalala, 987 F.2d 1371,

1373 (8th Cir. 1993). The steps are as follows:

      Step One: Determine whether the applicant is presently engaged in

substantial gainful activity. 20 C.F.R. § 404.1520(b); 20 C.F.R. § 416.920(b).

      Step Two: Determine whether the applicant has an impairment or a

combination of impairments that are severe. 20 C.F.R. § 404.1520(c); 20 C.F.R.

§ 416.920(c).

      Step Three: Determine whether any of the severe impairments identified

in Step Two match the listing in Appendix 1. 20 C.F.R. § 404.1520(d); 20

C.F.R. § 416.920(d).



                                       14
      Step Four: Considering the applicant’s RFC, determine whether the

applicant can perform any past relevant work. 20 C.F.R. § 404.1520(e); 20

C.F.R. § 416.920(g).

      Step Five: Determine whether any substantial gainful activity exists in

the national economy that the applicant can perform. 20 C.F.R. § 404.1520(f);

20 C.F.R. § 416.920(f).

                                  DISCUSSION

      Rathke urges the court to review the ALJ’s decision for the following

reasons: (1) the ALJ erred at Step Three in finding that Rathke’s

musculoskeletal impairments did not meet or equal listing 1.02B; (2) the ALJ

erred in rejecting Rathke’s credibility; and (3) the ALJ failed to consider the

combined effects of Rathke’s severe impairments when determining Rathke’s

RFC. Docket 24. The court will address these arguments in the order of the

five-step procedure outlined above.

I.    Step Three

      At step three, the ALJ must determine whether the claimant’s severe

impairment or impairments are such that a finding of disability is appropriate.

See 20 C.F.R. § 416.920(a)(4)(iii). If the claimant’s severe impairments,

individually or in combination, satisfy the requirements of a listing in Appendix

1 of Subpart P in 20 C.F.R. Part 404 (Appendix 1), then “the claimant is

conclusively presumed to be disabled.” Bowen v. Yuckert, 482 U.S. 137, 141

(1987). The determination is solely a medical determination, and the claimant

bears the burden of showing that his impairment meets or equals a listed



                                        15
impairment. Pyland v. Apfel, 149 F.3d 873, 877 (8th Cir. 1998); Cockerham v.

Sullivan, 895 F.2d 492, 496 (8th Cir. 1990). “[The] claimant . . . must present

medical findings equal in severity to all the criteria for the one most similar

listed impairment.” Sullivan v. Zebley, 493 U.S. 521, 531 (1990) (emphasis in

original); see also Johnson v. Barnhart, 390 F.3d 1067, 1070 (8th Cir. 2004).

An impairment that only satisfies some of the listing’s criteria, “no matter how

severely, does not qualify.” Zebley, 493 U.S. at 530.

      Here, the ALJ found that Rathke did not have an impairment or

combination of impairments that met or medically equaled the severity of one

of the listed impairments in Appendix 1. AR 1470. Specifically, the ALJ

concluded that Rathke’s shoulder impairments did not meet listing 1.02B. Id.

Rathke argues that the ALJ erred in finding that Rathke’s musculoskeletal

impairments did not meet or equal listing 1.02B. Docket 24 at 24-29.

      In order to meet or equal listing 1.02B, a plaintiff must establish that the

individual experienced the following:

      Major dysfunction of a joint(s) (due to any cause): Characterized by
      gross anatomical deformity (e.g., subluxation, contracture, bony or
      fibrous ankylosis, instability) and chronic joint pain and stiffness
      with signs of limitation of motion or other abnormal motion of the
      affected joint(s), and findings on appropriate medically acceptable
      imaging of joint space narrowing, bony destruction, or ankylosis of
      the affected joint(s).

20 C.F.R. Part 404, Subpart P, App. 1, § 1.02. In addition to the criteria above,

Rathke also must establish that his condition involved “one major peripheral

joint in each upper extremity (i.e., shoulder, elbow, or wrist-hand), resulting in

inability to perform fine and gross movements effectively[.]” Id.



                                        16
      The inability to perform fine and gross movements effectively is defined

as:

      an extreme loss of function of both upper extremities; i.e., an
      impairment(s) that interferes very seriously with the individual's
      ability to independently initiate, sustain, or complete activities. To
      use their upper extremities effectively, individuals must be capable
      of sustaining such functions as reaching, pushing, pulling,
      grasping, and fingering to be able to carry out activities of daily
      living.

Id. § 1.00B2c. Examples of the inability to perform fine and gross movements

effectively include being unable to prepare simple meals, feed oneself, take care

of personal hygiene, sort and handle papers or files, or place files in a filing

cabinet at or above waist level. Id.

      The Commissioner concedes that Rathke satisfies the first prong of this

listing. Docket 27 at 7. But the Commissioner argues evidence does not show

that he met the second prong of the listing. Id. Rathke argues that Dr. Belzer’s

later opinion and medical evidence in the record show that Rathke’s

musculoskeletal impairments equal listing 1.02B. Docket 24 at 26-27.

      In regards to not satisfying listing 1.02B, the ALJ found that Rathke did

not meet or equal the severity requirements of this listing because Rathke

“retained the use of [his] upper extremities sufficient to carry out activities of

daily living” as defined in § 1.00B2c. AR 1470. Rathke does not argue that the

ALJ erred as to the ALJ’s reliance on Rathke’s daily activities. Instead, Rathke

argues that the ALJ impermissibly discredited Dr. Belzer’s later opinion and

“misinterpreted the medical evidence” as to the x-rays of Rathke’s hand and

wrists. Docket 24 at 26-28. The court will address these arguments in turn.



                                         17
      A.    Weight to Dr. Belzer’s Later Opinion

      Rathke first argues that the ALJ improperly rejected Dr. Belzer’s opinion.

Id. at 26, 29. In evaluating a testifying medical expert’s medical opinion, an

ALJ must consider the following factors: (1) the expert’s medical specialty; (2)

the supporting evidence in the record; (3) the supporting explanations provided

by the expert; and (4) the consistency of the opinion with the record as a whole.

20 C.F.R. § 404.1527(c)(2)(ii) (2012); see also id. § 404.1527(c). The ALJ gave

significant weight to Dr. Belzer’s hearing testimony and opinion because it was

consistent with Rathke’s medical records and treatment history. AR 1483. The

ALJ gave minimal weight to Dr. Belzer’s later opinion (AR 1693-96). AR 1487.

The ALJ provided several reasons for giving this opinion minimal weight. See

AR 1486-87.

      First, the ALJ stated that Dr. Belzer’s later opinion was inconsistent with

his earlier testimony at the hearing. AR 1486. In his earlier opinion, Dr. Belzer

testified that Rathke’s impairments, combined or separate, did not meet or

equal any listing of impairments. AR 1544. Dr. Belzer stated that he looked at

listing 1.02B and found that Rathke’s shoulder problems did not meet the

criteria because he did not see “any significant description of problems with the

use of the hands.” Id. He also acknowledged the fact that Rathke may have

experienced some hand problems due to the rotator cuff injury, but again,

noted he did not see any description of that in the medical evidence. Id.; see

also AR 1541 (testifying that he was not told that Rathke has problems using

his arms); AR 1549-50 (stating he did not see any objective information to



                                        18
support Rathke’s subjective complaint of soreness and numbness in hands,

fingers, joints).

       In his later interrogatories, Dr. Belzer stated that Rathke’s impairments,

combined, equaled listing 1.02B. AR 1695. Dr. Belzer’s conclusion was based

on Rathke’s rotator cuff tears that were complicated by his hepatitis C,

significant fatigue, and organic mental disorder. AR 1694-95. The ALJ noted

that Dr. Belzer provided no narrative discussion to clarify the differences in his

inconsistent opinions. AR 1486-87.

       In comparing the two opinions, Dr. Belzer provided inconsistent medical

opinions. As noted by the ALJ, Dr. Belzer relied on the same evidence in his

later interrogatories as he did for his testimony at the hearing. Id. Overall, the

ALJ permissibly discounted Dr. Belzer’s later testimony because it was

inconsistent with his own earlier opinion. See Reece v. Colvin, 834 F.3d 904,

909 (8th Cir. 2016) (stating the ALJ may discount a physician’s opinion when

the physician has offered inconsistent opinions). Also, Dr. Belzer’s failure to

provide a supporting explanation for his change in position is another

permissible reason for the ALJ to discount his opinion. See 20 C.F.R.

§ 404.1527(c)(2)(ii) (2012).

       Second, the ALJ found that Dr. Belzer’s later opinion was inconsistent

with the record as a whole. AR 1487. The ALJ discounted Dr. Belzer’s opinion

to the extent that he reached his conclusion by considering a combination of

impairments, specifically, Rathke’s organic mental disorder. Id. The ALJ noted

that Dr. Belzer’s opinion was inconsistent with Dr. Moore’s, a mental health



                                        19
specialist (AR 1531-34; 1697-1705). See AR 1487. In Dr. Moore’s opinion,

Rathke’s mental impairments, taken together, would allow Rathke to perform a

range of unskilled work. Id. (citing AR 1699). Dr. Moore found that Rathke did

not have any mental impairments that met any of the listings. AR 1699-1700.

She stated, “[D]espite continuous use of cannabis and alcohol, plus

prescription narcotics, claimant still was able to demonstrate low average

abilities over all assessments.” Id.; see also AR 1701 (stating the tasks and

work conditions Rathke could handle). At the administrative hearing, Dr.

Moore also testified that “from a mental health perspective,” none of Rathke’s

impairments met or equaled any impairment described in the listing of

impairments. AR 1534. This is inconsistent with Dr. Belzer’s later opinion.

      Third, the ALJ also noted that Dr. Belzer’s opinion included a medical

opinion on Rathke’s mental health, but Dr. Belzer is not a mental health

expert. AR 1487. Generally, more weight is given to the medical opinion of a

specialist about medical issues that relate to his area of specialty. 20 C.F.R.

§ 404.1527(c)(5) (2012); see Wright v. Colvin, 789 F.3d 847, 855 (8th Cir. 2015)

(stating “[t]he ALJ was within his purview not to give these observations [of

depression] much weight because they were not from specialists in the mental

health field.”). Here, Dr. Belzer’s opinion was based on the premise that

Rathke’s organic mental disorder complicated his musculoskeletal impairment.

AR 1694-95. But as noted by the ALJ, Dr. Belzer is an internal medicine

specialist with a subspecialty in pulmonary medicine. AR 1481, 1487; see also




                                        20
AR 1652-53. Because Dr. Belzer’s opinion included an area that he is not an

expert in, the ALJ permissibly gave it less weight.

      Considering the record as a whole, the ALJ articulated permissible

reasons for discrediting Dr. Belzer’s later opinion. The court finds that Dr.

Belzer’s second opinion was inconsistent with other substantial evidence in the

record and inconsistent with his own testimony. Thus, the ALJ did not err in

giving Dr. Belzer’s later opinion less weight.

      B.    X-Rays from 2002

      Next, Rathke argues that evidence in the record supports the finding the

Rathke’s impairments equal listing 1.02 based on Rathke’s hand problems that

resulted in an inability to perform fine and gross movements. Docket 24 at 27-

28. Rathke specifically relies on x-rays of Rathke’s cervical spine, hand, and

wrist. Id. Rathke contends that the ALJ misinterpreted the medical evidence

because the ALJ did not consider all the x-rays. Id. at 28.

      As to the cervical spine injury, the ALJ considered the x-ray and found

that the cervical findings were considered non-severe. AR 1468-69. Dr. Arthur

A. Castagno reviewed the x-ray of Rathke’s cervical spine. AR 525. Dr.

Castagno found that there was minor narrowing of the C4-5 disk level, but all

of the disk spaces and vertebral body heights were normal. Id. The ALJ noted

that Dr. Belzer’s hearing testimony found the x-ray findings to be benign and

unremarkable. AR 1468. Dr. Belzer testified that the “x-rays by themselves are

not consistent with” numbness of the hands and are only “suggestive that

[Rathke] may [had] problems with his cervical spine.” AR 1550. Ultimately, the



                                        21
ALJ acknowledged Rathke’s neck and cervical pain but found there was no

objective medical evidence in the record to support Rathke’s alleged symptoms.

AR 1468-69.

      As to the September 2002 x-rays of Rathke’s hands and wrists, the ALJ

considered the x-rays but concluded that the findings were benign and

unremarkable. AR 1469. The ALJ noted that the right wrist x-ray showed that

there were dystrophic calcification changes in the ulnocarpal region but not the

TFCC region. See id. (citing AR 524-25). In the x-ray of Rathke’s right hand,

however, the dystrophic calcification “appear[ed] to be” more in the TFCC

region compared to the wrist x-ray. AR 526.

      Rathke is correct that the ALJ did not specifically mention this hand x-

ray and those findings. Docket 24 at 28. But substantial evidence in the record

still supports the ALJ’s finding because Dr. Castagno’s overall impression of

both the hand and wrist x-rays was that dystrophic calcification occurred. AR

524, 526. Dr. Belzer also reviewed all the medical evidence in the file, including

these x-rays, and concluded that he did not find that Rathke had any problems

with his hands. AR 1541, 1544, 1549-50. Overall, the ALJ limited Rathke to no

more than frequent handling, fingering, and feeling bilaterally when

considering Rathke’s cervical degenerative disc disease in conjunction with the

right wrist impairment. AR 1469, 1476.

      All the evidence Rathke relies on is from a small window of time in 2002

and does not contain any medical finding that Rathke was unable to perform

fine and gross movements as required by paragraph B from listing 1.02. See



                                       22
Docket 24 at 7. Rathke cites medical notes from Dr. Camacho on August 20,

2002, where Rathke complained of pain in his wrist, hands, elbows, shoulders,

and back. Id. (citing AR 521). Dr. Camacho’s plan included giving Rathke a

prescription for carpal tunnel syndrome. AR 519. Rathke also cites to Dr.

Sherman’s September 7, 2002 medical notes, where Dr. Sherman noted that

Rathke complained of numbness, tingling, and pain in his hand. Docket 24 at

7 (citing AR 517). But Dr. Sherman stated that Rathke’s elbows and wrist had

a full range of motion and there was no synovialitis or tenderness in Rathke’s

hands or wrist joints. AR 517. Dr. Sherman attributed these issues to

“[c]hronic upper extremity pain, likely arthritis[.]” Id.

      All of this evidence does not contradict the ALJ’s findings because

nowhere in these notes does any doctor provide a medical opinion that

Rathke’s condition prevents him from doing fine or gross movements. The ALJ

properly considered this evidence and found that no objective medical evidence

demonstrated that Rathke’s impairments satisfied listing 1.02B. See Schultz v.

Astrue, 479 F.3d 979, 982-83 (8th Cir. 2007) (noting in analysis of

§ 1.00(B)(2)(b)(1) that doctors never imposed any specific limitation on the

plaintiff’s ability to walk, including on rough or uneven surfaces); Coolley v.

Colvin, No. 5:15-CV-05001-JLV, 2016 WL 1171519, at *5-*6 (D.S.D. Mar. 24,

2016) (holding that listing 1.02 was not met when, despite the plaintiff’s

reports that she used a cane, walker, and motorized scooter, there was no

evidence the plaintiff could not walk without the assistance of a walker

because, rather, “it is her preference from time-to-time to use a walker or one



                                         23
cane.”); Wegmann v. Astrue, 2012 WL 6892804, at *9 (E.D. Mo. Dec. 27,

2012) (holding listing 1.02 not met in part because while doctor reported the

plaintiff needed an assistive device, doctor did not opine that the plaintiff

“could not walk”); D’Angelo v. Astrue, 2010 WL 1257682, at *25 (E.D. Mo. Mar.

25, 2010) (finding that listing 1.02 not met in part because although the

medical records included references to plaintiff’s complaints, no physician

placed any permanent restriction on the plaintiff’s walking or ambulation).

        Substantial evidence in the record, specifically Rathke’s daily activities

and Dr. Belzer’s hearing testimony, supports the ALJ’s finding that Rathke’s

impairments did not meet or equal listing 1.02. Thus, considering the record as

a whole, the ALJ did not err in giving little weight to the September 2002 x-

rays.

II.     Step Four

        At step four, the Commissioner must determine the claimant’s RFC,

which is the most the claimant can do despite the claimant’s mental and

physical limitations. Brown v. Barnhart, 390 F.3d 535, 538-39 (8th Cir. 2004)

(citing 20 C.F.R. § 404.1545(a)(1)). The claimant’s RFC is determined based on

all relevant evidence in the record, including medical records, observations of

treating physicians, and the individual’s own description of his limitations.

Lacroix v. Barnhart, 465 F.3d 881, 887 (8th Cir. 2006). But the ALJ’s finding

“must be supported by medical evidence that addresses the claimant’s ability

to function in the workplace.” Lewis v. Barnhart, 353 F.3d 642, 646 (8th Cir.

2003). The ALJ’s RFC evaluation must include a “narrative discussion” that



                                          24
cites specific medical and non-medical evidence and explains how the evidence

supports the ALJ’s conclusions. SSR 96-8p, 1996 WL 374184 (July 2, 1996).

Also, the ALJ must explain how any material inconsistencies or ambiguities in

the record were considered and resolved. Id.

      In determining Rathke’s RFC, the ALJ considered Rathke’s symptoms

and whether they were consistent with the objective medical evidence, as well

as the opinion evidence of several treating physicians. AR 1476-91. Rathke’s

final two issues pertain to the ALJ’s RFC determination at step four. Docket 24

at 1. First, Rathke argues the ALJ erred in her handling of Rathke’s subjective

complaints and credibility. Id. Second, Rathke’s argues the ALJ failed to

consider the combined effects of Rathke’s impairments. Id.

      A.      Subjective Complaints and Credibility

      Rathke argues that the ALJ erred in rejecting Rathke’s credibility. Docket

24 at 29-33. “Symptoms such as pain are considered along with any

impairments when determining a claimant’s RFC.” Brown, 390 F.3d at 541. In

determining whether to fully credit a claimant’s subjective complaints, the ALJ

engages in a two-step process: (1) whether there is there an underlying

medically determinable physical or mental impairment that could reasonably

be expected to produce the claimant’s symptoms; and (2) if so, the ALJ

evaluates the claimant’s description of the intensity and persistence of those

symptoms to determine the extent to which the symptoms limit the claimant’s

ability to work. See SSR 16-3p, 2016 WL 1020935 (Mar. 16, 2016); 20 C.F.R.

§ 404.1529.



                                       25
      In evaluating the second step of the analysis, an ALJ must consider

several factors: (1) the claimant’s daily activities; (2) the duration, frequency,

and intensity of the condition; (3) dosage, effectiveness, and side effects of

medication; (4) precipitating and aggravating factors; (5) functional restrictions;

(6) relevant work history; and (7) the lack of objective medical evidence to

support the complaints. Wildman v. Astrue, 596 F.3d 959, 968 (8th Cir. 2010).

A claimant’s subjective complaints may be discredited only if they are

inconsistent with the evidence as a whole. Id. The court will “defer to an ALJ’s

credibility finding as long as the ALJ explicitly discredits a claimant's testimony

and gives a good reason for doing so,” Schultz, 479 F.3d at 983 (internal

quotation omitted), though the ALJ does not need to explicitly discuss each of

the factors above. Wildman, 596 F.3d at 968 (citing Goff v. Barnhart, 421 F.3d

785, 791 (8th Cir. 2005)).

      Here, the ALJ found Rathke had medically determinable mental

impairments that could reasonably be expected to produce his symptoms in

accordance with the first step above. AR 1479. But the ALJ found that Rathke’s

“statements concerning the intensity, persistence and limiting effects of these

symptoms [were] not entirely consistent with the medical evidence and other

evidence in the record[.]” Id. Regarding Rathke’s subjective complaints and his

credibility, Rathke disagrees with the ALJ’s handling of the following issues: (1)

the ALJ’s explanation regarding Rathke’s credibility; (2) evidence contradicting

Rathke’s subjective complaints; (3) consideration of evidence outside of the




                                         26
relevant time period; (4) Rathke’s daily activities; (5) handling of Terry Rathke’s

testimony; and (6) deference to the ALJ’s decision. Docket 24 at 29-33.

            1.     ALJ’s Explanation on Credibility

      First, Rathke argues that the ALJ did not provide an explanation on why

his testimony or his wife’s testimony regarding his anxiety and social isolation

were not credible. Docket 24 at 30. Rathke contends that the ALJ did not point

out any inconsistencies in Rathke’s testimony or his wife’s testimony regarding

his anxiety and his social avoidance. Id.

      Based on this court’s review of the ALJ opinion, the court finds that the

ALJ did not find Rathke and Terry Rathke’s testimony regarding these issues to

be “not credible.” In fact, the ALJ included limitations in Rathke’s RFC

regarding these issues. See AR 1476. 3 In the opinion, the ALJ discussed in

depth Rathke’s anxiety disorder. AR 1474. It does not appear that the ALJ

discredited or rejected Rathke and Terry Rathke’s testimony regarding Rathke’s

anxiety. It appears that the ALJ considered Rathke, Terry Rathke’s, and the

medical experts’ opinions in limiting Rathke’s RFC. AR 1475; see also AR 1476.

To the extent the ALJ’s decision did not encompass the full severity of Rathke’s

testimony, the ALJ articulated that Rathke’s complaints were inconsistent with

his daily activities. AR 1478-79. Additionally, the ALJ noted that the medical


3 For Rathke’s RFC, the ALJ limited Rathke to the following in relation to his
mental impairments and social functioning: able to tolerate occasional
interaction with coworkers and supervisors (but unable to work in tandem with
either coworkers or supervisors); unable to tolerate any interaction with
members of the public as part of work duties; able to tolerate no more than
rare changes in a routine work setting; and able to make no more than rare
decisions and judgments regarding simple, repetitive routine tasks. AR 1476.


                                        27
evidence in the record did not support the severity of Rathke’s complaints as it

pertained to his anxiety. See AR 1488.

      In regards to not limiting Rathke’s RFC to what Rathke testified to, the

ALJ noted that the medical evidence in the record was inconsistent about the

severity of his anxiety. AR 1472-73, 1474-75, 1489. The ALJ found that Dr. Joy

Falkenburg provided inconsistent opinions regarding Rathke’s anxiety. See id.

In September and December of 2003, Rathke’s anxiety was escalating and his

anxiety medication was increased. AR 621, 670. On January 8, 2004, Rathke

complained that his anxiety was much worse recently. AR 627, 755. But on

January 16, 2004, just two weeks later, Dr. Falkenburg noted that Rathke’s

anxiety was controlled with medication and stable. AR 668, 756. On March 25,

2005, Dr. Falkenburg stated that Rathke’s depression and psychosis were

under control. AR 702. On April 4 and April 21, 2006, Dr. Falkenburg again

observed that Rathke’s anxiety was stable and well-controlled on his

medication. AR 691, 761.

      Two years later, on May 6, 2008, Dr. Falkenburg stated in a letter that

Rathke’s anxiety had him so disabled he could work. AR 728. 4 On July 8,

2008, Dr. Falkenburg wrote that Rathke’s anxiety had worsened. AR 1219. Yet




4 The ALJ permissibly gave less than controlling weight regarding this opinion
in Dr. Falkenburg’s letter. See Bradley, 528 F.3d at 1116 (“Doctor opinions on
a patient's employment capability, e.g., [claimant] was “incapable of gainful
employment,” are often not entitled to significant weight.”); Ellis v. Barnhart,
392 F.3d 988, 994 (8th Cir. 2005) (“A medical source opinion that an applicant
is ‘disabled’ or ‘unable to work’ . . . involves an issue reserved for the
Commissioner . . . .”).


                                         28
on September 23, 2008, Rathke’s anxiety and moods were “pretty well

controlled.” AR 1213. Ultimately, the ALJ gave Dr. Falkenburg’s opinion

minimal weight because it was inconsistent with her other opinions. AR 1489.

The ALJ thoroughly summarized Rathke’s medical history, treatment records,

and providers’ opinions in determining the affect Rathke’s anxiety has on his

RFC. Thus, substantial evidence supports the ALJ’s finding that Rathke’s

anxiety does limit his RFC but does not completely disable him because his

anxiety can be well-controlled on medication.

      As to Rathke’s mental impairments, the ALJ found that Rathke had no

more than moderate limitations in activities of daily living and social

functioning/interaction based on the record. AR 1487. The ALJ gave

considerable weight to medical opinions from Dr. Moore, a mental health

specialist, that were inconsistent with Rathke’s alleged complaints. AR 1474.

Dr. Moore opined that Rathke had mild to moderate difficulties regarding daily

living activities and Rathke’s overall functioning in terms of daily life. AR 1531.

Dr. Moore testified that Rathke was able to get up and go into the community

in the morning, Rathke managed to spend time in jail without any apparent

significant difficulty, and Rathke’s hygiene problems stemmed more from his

priorities and had less to do with his actual abilities. AR 1474 (citing AR 1531).

Dr. Moore also testified that she did not think Rathke should have contact with

the general public, that his interactions with his coworkers would be

compromised, and that he would work best independently and alone. AR 1535.




                                        29
      The ALJ gave significant weight to Dr. Moore’s opinion and limited

Rathke’s RFC to no more than occasional interaction with coworkers and

supervisors. AR 1475. The ALJ also noted that Rathke would not be able to

tolerate interactions with members of the public. Id. The ALJ properly

considered Dr. Moore’s testimony and medical opinion, the medical evidence

throughout the record, and Rathke’s own statements as to his mental

impairments. Thus, the court disagrees with Rathke’s argument that the ALJ

rejected Rathke’s testimony regarding his need for social isolation because it is

evident the ALJ’s RFC limitation acknowledges Rathke’s need to work alone

based on his social isolation complaints.

      The ALJ also relied on Dr. Robert Pelc’s opinions regarding Rathke’s

anxiety and social avoidance. AR 1490. The ALJ noted that Dr. Pelc

acknowledged Rathke’s difficulties with activities of daily living, his anxiety,

and his avoidance of the public. Id. (citing AR 1337). Dr. Pelc found that

impairment to Rathke’s ability to interact with the public was marked,

moderate as to coworkers and supervisors, moderate regarding complex

instructions, but mild in handling simple tasks. AR 1337. As to Rathke’s social

functioning, Dr. Pelc found his limitation to be moderate. AR 1332.

      Overall, the ALJ provided a detailed discussion of all the medical

evidence in the record regarding Rathke’s anxiety and social functioning. AR

1472-75. The ALJ permissibly discounted Rathke and his wife’s testimony

based on other factors besides inconsistency. In the decision, the ALJ

discussed Rathke’s daily activities, the effectiveness of the anxiety medication,



                                        30
functional restrictions, and the lack of objective medical evidence to support

his complaints. All of these are permissible reasons why the ALJ did not fully

adopt Rathke’s subjective complaints. See Wildman, 596 F.3d at 968. These

reasons were provided throughout the ALJ’s decision. Though the reasoning

was not articulated as clearly as it could be, “a deficiency in opinion-writing is

not a sufficient reason to set aside an ALJ’s finding where the deficiency [has]

no practical effect on the outcome of the case[.]” Draper v. Barnhart, 425 F.3d

1127, 1130 (8th Cir. 2005) (internal quotations and citations omitted). The

court will “defer to an ALJ’s credibility finding as long as the ALJ explicitly

discredits a claimant's testimony and gives a good reason for doing so.” Schultz,

479 F.3d at 983 (internal quotation omitted). Thus, the court finds that the ALJ

did not err in providing her explanation on Rathke’s credibility regarding his

subjective complaints.

             2.    Evidence Contradicting Subjective Complaints

      Second, Rathke argues that the ALJ rejected Rathke’s credibility without

discussing or citing any evidence that contradicted his testimony regarding his

good and bad days, his need to take breaks, or his need to miss work. Docket

24 at 30. Rathke contends that there is no substantive evidence in the record

to support this rejection.

      Throughout the ALJ’s opinion, the ALJ cited several medical opinions

that did not support Rathke’s subject complaints regarding his good and bad

days, his flare ups, and other issues. For example, the ALJ discussed Rathke’s

complaint that many of his physical limitations were related to flares of his



                                         31
hepatitis C and chronic pancreatitis. AR 1478. Additionally, the ALJ noted that

Rathke stated he took numerous sick days stemming from his complications

with his hepatitis C and pancreatitis. AR 1479. Nowhere in her opinion did the

ALJ say she discounted Rathke’s testimony regarding his flare ups.

      Additionally, the ALJ discussed medical evidence that during one of

Rathke’s flare ups in 2004, the discharging doctor found that there was no

evidence of acute pancreatitis and that Rathke’s bouts of abdominal pain were

not clearly related to hepatitis C. AR 1482 (citing AR 541, 625-26). Dr. Graber

noted that he believed Rathke’s abdominal pain was multifactorial. AR 626.

Additionally, the ALJ noted Dr. Belzer’s hearing testimony where Dr. Belzer

testified that Rathke’s bouts of acute pancreatitis were mostly limited to 2003.

AR 1482 (citing AR 1542). Dr. Belzer stated that at no time did Rathke develop

ascites or encephalopathy, he did not have a hemorrhage or become jaundiced,

nor did he develop any significant concentration of hepatitis C that affected his

liver. AR 1542, 1544. Also, the ALJ cited to two additional medical opinions

that stated Rathke had no more than mild or moderate difficulties in activities

of daily life. AR 1474 (citing AR 802-03, 1332).

      Overall, the medical evidence relied upon by the ALJ supports the ALJ

giving less weight to Rathke’s complaints of constant, debilitating flare ups. See

Bradley, 528 F.3d at 1115 (upholding the ALJ’s adverse credibility finding of

the claimant based on the lack of additional evidence corroborating the

claimant’s subjective complaints). The ALJ properly considered whether the

objective evidence supported the degree of limitation alleged by Rathke. See



                                       32
Julin v. Colvin, 826 F.3d 1082, 1086 (8th Cir. 2016) (medical evidence “failed to

provide strong support” for claimant’s allegations of incapacitating symptoms

and limitations); Forte v. Barnhart, 377 F.3d 892, 895 (8th Cir. 2004) (“[L]ack of

objective medical evidence is a factor an ALJ may consider.”). Thus, the court

finds that the ALJ did not err because there is substantial evidence in the

record that negates the severity of Rathke’s subjective complaints.

            3.     Evidence Outside of Relevant Time Period

      Third, Rathke argues that the ALJ relies on medical records from before

Rathke’s 2003 onset date in an attempt to show that Rathke’s activities were

inconsistent with his claim for disability. Docket 24 at 31. In her opinion, the

ALJ cited to medical records from 1997 to 2002 and also discussed Rathke’s

activities during that time that were inconsistent with his complaints to his

medical providers. AR 1480-81, 1487.

      The Eighth Circuit has held that the ALJ is entitled to consider all

evidence in the record. See Vandenboom v. Barnhart, 421 F.3d 745, 750 (8th

Cir. 2005); see also Tate v. Apfel, 167 F.3d 1191, 1194 (8th Cir. 1999)

(approving ALJ’s consideration of all relevant medical evidence, regardless of

date). Here, Rathke relied on medical evidence from 2002 to support his

position that the pain in his cervical spine, shoulder, wrists, and hands

prevented him from doing various activities. See, e.g., Docket 24 at 7. Thus, the

ALJ permissibly looked at Rathke’s daily activities between the time Rathke

developed these issues and the onset date to judge the credibility of Rathke’s

subjective complaints as it pertains to his alleged musculoskeletal



                                       33
impairments. The ALJ also noted that “[g]iven more than a decade of

subsequent medical evidence, limited weight” was given to older opinions and

evaluations. AR 1487. The court finds that the ALJ did not err because “there

is no valid reason to exclude consideration of medical records dated prior to

[Rathke’s] alleged date of onset.” Vandenboom, 421 F.3d at 750; see Wallace v.

Astrue, 2011 WL 1990147, at *15 (D. Minn. Feb. 25, 2011), report and

recommendation adopted, 2011 WL 2014884 (D. Minn. May 23, 2011) (“As a

preliminary issue, evidence prior to the alleged disability onset date may

be relevant if there is no valid reason to exclude consideration of the

evidence.”).

               4.   Rathke’s Daily Activities

      Fourth, Rathke argues that Rathke does not need to show that his pain

prevented him from all productive activity. Docket 24 at 32. “[I]nconsistencies

between subjective complaints of pain and daily living patterns may . . .

diminish credibility.” Casey v. Astrue, 503 F.3d 687, 696 (8th Cir. 2007)

(alterations in original) (internal quotation omitted). In assessing a claimant’s

daily activities, the ALJ must consider the “quality of the daily activities and

the ability to sustain activities, interest, and relate to others over a period of

time and the frequency, appropriateness, and independence of the activities.”

Wagner v. Astrue, 499 F.3d 842, 852 (8th Cir. 2007).

      The ALJ considered the fact that Rathke experienced bad days where he

did not leave his chair, though depending on the severity of his symptoms on

certain days, he could perform many daily living activities and hobbies because



                                         34
he did not like to sit around all day. AR 1478. The ALJ also noted that Rathke

testified he was able to drive, pick up his children from school a few days a

week, perform quick and easy grocery shopping, prepare simple meals, had no

difficulty putting on socks and shoes, brushing hair and teeth, and performing

household chores like picking up dirty clothes, vacuuming, or washing dishes.

Id. Additionally, the ALJ stated that Rathke testified that on good days, he

would help his mother fix up the cabin by stuffing insulation or hanging

sheetrock. Id. He also painted posters and made his own frames in his shop up

until he stopped from the side effects of pain medication. Id.

      The ALJ permissibly could have found all of these activities to be

inconsistent with Rathke’s complaints that he was unable to leave his chair.

See, e.g., Ponder v. Colvin, 770 F.3d 1190, 1195-96 (8th Cir. 2014) (holding the

claimant’s ability to perform light housework, wash dishes, handle money,

leave her house, shop for groceries, watch TV, attend church, and visit family

undermined her assertion of total disability); Baker v. Barnhart, 457 F.3d 882,

893 (8th Cir. 2006) (holding there was substantial evidence to support the

ALJ’s finding that the claimant performed a significant number of daily living

activities and that he was capable of self-care because he drove, shopped, and

ran errands). Thus, the court finds that the ALJ did not err in considering

Rathke’s daily activities to be inconsistent with his subjective complaints of

pain and immobility.




                                       35
             5.    Terry Rathke’s Testimony

      Fifth, Rathke argues that the ALJ erred because the ALJ did not mention

Terry Rathke’s testimony regarding Rathke’s need for breaks, isolation, and

absenteeism. Docket 24 at 32. “Although required to develop the record fully

and fairly, an ALJ is not required to discuss all the evidence submitted, and an

ALJ’s failure to cite specific evidence does not indicate that it was not

considered.” Craig v. Apfel, 212 F.3d 433, 436 (8th Cir. 2000). Here, the ALJ

discussed Terry’s testimony regarding Rathke’s anxiety and social isolation. AR

1470. The ALJ also mentioned Terry’s testimony regarding Rathke’s

forgetfulness to take his medication. AR 1479. Thus, given the ALJ’s discussion

of and reliance on Terry’s hearing testimony in some of the opinion, the court

finds it “highly unlikely that the ALJ did not consider and reject” other portions

of Terry’s testimony. Black v. Apfel, 143 F.3d 383, 386 (8th Cir. 1998). Thus,

the court finds that the ALJ did not err because she considered Terry Rathke’s

testimony throughout the opinion.

             6.    Deference to the ALJ

      Lastly, Rathke urges the court to not give deferential treatment to the

ALJ because the ALJ did not hear or see Rathke testify. Docket 24 at 33.

“Where adequately explained and supported, credibility findings are for the ALJ

to make.” Lowe v. Apfel, 226 F.3d 969, 972 (8th Cir. 2000). The court must

“defer to an ALJ’s credibility finding as long as the ALJ explicitly discredits a

claimant’s testimony and gives a good reason for doing so.” Schultz, 479 F.3d at

983 (internal quotation and citations omitted). Though ALJ Kelley did not hear



                                        36
Rathke testify, she did hear the medical experts and his wife, Terry, testify. See

AR 1500-66. The ALJ was also able to read Rathke’s testimony from previous

hearings within the record. See AR 763-828; 1358-90. Additionally, the

deferential standard applies regardless of whether the ALJ actually heard the

testimony when the ALJ expressly discredits the claimant and gives good

reasons for doing so. See Hogan v. Apfel, 239 F.3d 958, 962 (8th Cir. 2001).

Here, the ALJ gave good and explicit reasons for discrediting some of Rathke’s

testimony. Thus, the court will give deference to the ALJ’s findings.

      B.    Combined Effects of Impairments

      Finally, Rathke argues that the ALJ failed to consider the combined

effects of Rathke’s severe impairments in assessing his RFC. Docket 24 at 33-

42. Rathke’s arguments on this issue go through several medical expert’s

opinions and critiques the weight given to each opinion by the ALJ. See id. at

34-42. The court interprets Rathke’s argument to be that the ALJ erred in her

evaluation of the opinion evidence in the record. See id. at 33-42; Docket 27 at

12.

            1.     Dr. Falkenburg

      Rathke argues that the ALJ impermissibly gave less than controlling

weight to Rathke’s treating physician, Dr. Falkenburg. Docket 24 at 34-35. A

treating physician is a doctor with whom the patient “has, or has had, an

ongoing treatment relationship[.]” 20 C.F.R. § 404.1502 (2011); 20 C.F.R.

§ 416.902 (2015). Here, the ALJ acknowledged that Dr. Falkenburg was

Rathke’s treating physician. AR 1488. A treating physician’s opinion should



                                       37
generally be given controlling weight if the opinion is “ ‘well-supported by

medically acceptable’ ” diagnostic techniques and is consistent “ ‘with the other

substantial evidence in the record.’ ” Wildman, 596 F.3d at 964 (quoting

Brown, 390 F.3d at 540). But a treating physician’s opinion is not

automatically controlling because the ALJ must evaluate the record as a whole.

Smith v. Colvin, 756 F.3d 621, 627 (8th Cir. 2014); Wagner, 499 F.3d at 849.

The ALJ can discredit or disregard the treating physician’s opinion when the

“opinion conflicts with other substantial medical evidence contained within the

record” or when the treating physician’s opinion is inconsistent and

undermines the opinion’s credibility. Wagner, 499 F.3d at 849 (citations

omitted). The ALJ “ ‘may credit other medical evaluations over that of the

treating physician when such other assessments are supported by better or

more thorough medical evidence.’ ” Id. (quoting Prosch v. Apfel, 201 F.3d 1010,

1014 (8th Cir. 2000)).

      The ALJ resolves conflicts between the various opinions and evaluation

from treating and examining physicians. Id. at 848. In determining what weight

to give any medical opinion, the ALJ should consider the following factors: “(1)

examining relationship; (2) treating relationship; (3) supportability of the

opinion; (4) consistency; (5) specialization; and (6) ‘any factors [the applicant]

or others bring[s] to [the ALJ’s] attention.’ ” Id. (alteration in original) (quoting

20 C.F.R. § 404.1527(d)). The ALJ must provide “good reasons” for the weight

given to the treating physician’s opinion. Reed v. Barnhart, 399 F.3d 917, 921

(8th Cir. 2005) (citation omitted). “This requires the ALJ to explain in his



                                          38
written decision, with some specificity, why he has rejected the treating

physician’s opinion.” Walker v. Comm’r, 911 F.3d 550, 553 (8th Cir. 2018)

(citing Singh v. Apfel, 222 F.3d 448, 452 (8th Cir. 2000)).

      The ALJ gave varying weight to the opinions of Dr. Falkenburg. See AR

1484-85, 1488-89. The ALJ gave controlling weight to Dr. Falkenburg’s

opinions when the opinions were consistent with substantial medical evidence

in the record. See AR 1484 (noting Dr. Falkenburg’s findings from December

2004 and February 2005 are consistent with Dr. Belzer’s hearing testimony).

The ALJ gave some of Dr. Falkenburg’s opinions regarding Rathke’s limitations

minimal weight. See AR 1488-89. Overall, the ALJ gave less than controlling

weight to Dr. Falkenburg’s opinion when Dr. Falkenburg’s findings and

opinions were: (1) inconsistent with the medical evidence in the record; (2)

inconsistent with her own opinions; and (3) inconsistent with the limitations

alleged by Rathke. See AR 1484-85, 1489.

                   a.    Inconsistent with Other Evidence in the Record

      In comparing Dr. Falkenburg’s opinions to other medical evidence in the

record, the ALJ found that Dr. Falkenburg’s opinions were inconsistent with

other medical evidence in the record. For example, the ALJ found Dr.

Falkenburg’s opinion in a February 2010 Temporary Assistance for Needy

Family (TANF) form to be inconsistent with other medical evidence. AR 1484-85

(citing AR 1296-97). In the TANF form, Dr. Falkenburg stated that Rathke

could walk, sit, and stand for two hours in an eight-hour workday; he would

have no significant difficulty handling, grabbing, or grasping large objects; and



                                        39
he could write, type, and handle small objects. AR 1296-97. Dr. Falkenburg

recommended that he never push or pull beyond sedentary exertional limits.

Id. On the same day as Dr. Falkenburg’s 2016 TANF opinion, she saw Rathke

who presented to the clinic for his chronic medical issues including hepatitis C

and bipolar disorder. AR 1298. Dr. Falkenburg wrote that Rathke’s bipolar

disorder was debilitating and he was not able to hold down a job because “he

stresses over things so much.” Id. Dr. Falkenburg stated that his pain was

generally managed by taking methadone. Id. She opined that the chronic

pancreatitis and chronic abdominal pain would limit Rathke’s functional

capacity in a job setting, but he would be able to do some sedentary work for

an hour or two per day. AR 1298-99.

      The ALJ noted that Dr. Falkenburg’s limitations were inconsistent with

those of Dr. Belzer. AR 1483-84. Dr. Belzer stated that Rathke could have sat

for six hours, stood/walked for four hours, reached overhead occasionally,

reached in all direction continuously, pushed/pulled with upper extremities

frequently, but not above shoulder level. AR 1546-47. In addition to Dr.

Belzer’s opinion, Dr. Greg Erickson found that Rathke could stand, walk, and

sit for about six hours in an eight-hour workday. AR 1257. He also opined that

Rathke had no limit on push or pull activities. Id. Overall, Dr. Erickson

acknowledged the fact that Rathke was diagnoses with hepatitis C, but that it

did not appear to be active at the time and did not include any limitations. Id.

Additionally, Dr. Erickson observed Rathke’s pain syndrome, but noted Rathke

had normal range of motion and strength. Id. In 2011, Dr. Anne Winkler



                                       40
opined that Rathke could sit for four hours at a time and eight hours in an

eight hour workday, stand/walk for three hours at a time and six hours in a

workday, occasionally reach with the right upper extremity, frequently with the

left, and frequently able to reach in all other directions. AR 1346-50. Also, she

stated that Rathke could continuously handle, finger, and feel bilaterally;

Rathke could also continuously push and/or pull with the upper and lower

extremities bilaterally. AR 1347. Overall, there was substantial evidence in the

record to support the ALJ’s finding that Dr. Falkenburg’s limitations were

inconsistent with the other evidence in the record. See Wildman, 596 F.3d at

964 (stating an ALJ can give limited weight to treating physicians opinion if

inconsistent with the record or can discount/disregard the opinion when “other

medical assessments are supported by better or more thorough medical

evidence[.]”). The court finds that Dr. Falkenburg’s opinions were inconsistent

with other medical opinions in the record.

                   b.    Inconsistent with Her Own Opinions

      The ALJ also gave less weight to some of Dr. Falkenburg’s opinion

because Dr. Falkenburg issued several inconsistent opinions regarding

Rathke’s physical and mental functioning. AR 1485. Many of Dr. Falkenburg’s

opinions were inconsistent with her own medical records that showed Rathke

had good results with medication management, control of his symptoms, and

benign or unremarkable musculoskeletal/physical examinations. Id. And the

ALJ “may discount or even disregard the opinion . . . where a treating




                                       41
physician renders inconsistent opinions that undermine the credibility of such

opinions.” Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015).

      Dr. Falkenburg filled out a form regarding Rathke’s ability to do physical

work-related activities in 2005. AR 673. In this form, Dr. Falkenburg stated

that Rathke could stand and walk for an hour or four hours at a time, and

stand an hour and walk for two hours during an eight-hour workday. AR 674.

She wrote that Rathke could sit eight hours at one time without interruption

and total in an eight-hour workday. Id. The ALJ noted that in this form itself,

Dr. Falkenburg provided inconsistent opinions. AR 1488 (citing AR 674). A

week after completing this form, Dr. Falkenburg released Rathke from the

hospital with “unrestricted” activities. AR 676.

      As to Dr. Falkenburg’s findings on Rathke’s mental work-related

activities (AR 671-72), on February 3, 2005, Dr. Falkenburg stated that Rathke

had marked limitations in his ability to understand, remember, and carry out

short, simple instruction. AR 671. Dr. Falkenburg also found Rathke had

“extreme” limitations in terms of understanding, remembering, and carrying

out detailed instructions. Id. As to interacting with the public, supervisors, and

coworkers, Dr. Falkenburg found that he had extreme limitations. AR 672. Dr.

Falkenburg based her findings on Rathke’s severe schizophrenia, anxiety, and

depression, along with his chronic narcotics use and borderline mental

functioning that made Rathke “dysfunctional.” AR 671-72. Dr. Falkenburg

made such findings even though she had not meet, seen, or treated Rathke in

over a year. See AR 667, 671. The ALJ compared these findings to Dr.



                                        42
Falkenburg’s previous notes from January of 2004, where Dr. Falkenburg

noted that Rathke’s anxiety was controlled with medication. AR 668.

      The ALJ discussed other reports from Dr. Falkenburg from July of 2008

to April 2010. AR 1484. In her July 2008 notes, Dr. Falkenburg observed that

Rathke was doing well in terms of his chronic pain and his pain always

remained well controlled on medication. AR 1219. In several medical reports

from February of 2009 to April of 2010, Dr. Falkenburg noted that Rathke was

pleasant, needed shoulder injections, was doing very well, and looked much

better. AR 1290, 1304, 1310, 1313, 1315, 1321. The ALJ also compared Dr.

Falkenburg’s opinion in a March 2010 progress report to her February 2010

TANF opinion. In the March 2010 report, she stated that Rathke’s pancreatitis

continued to remain improved and described Rathke as doing very well, looking

much better, and doing much better regarding his mental symptoms. AR 1484

(citing AR 1292). In her February 2010 TANF opinion, Dr. Falkenburg found

Rathke’s limitations to be very restrictive. See AR 1296-97 (finding Rathke

could only sit, stand, and walk for two hours).

      Additionally, the ALJ noted that Dr. Falkenburg’s 2010 limitations were

significantly increased from her 2006 limitations, although Rathke’s symptom

severity was increasing only nominally. AR 1484-85. Compare AR 1296-97 with

AR 710-15. In the 2006 opinion, Dr. Falkenburg noted that Rathke could sit for

five hours at a time and for eight hours in an eight-hour workday, stand for five

hours, and walk for four hours. AR 711. She opined that Rathke could never

reach overhead or push/pull with the right upper extremity, but could



                                       43
occasionally reach overhead with the left extremity. AR 712. Rathke could also

occasionally reach in all other directions bilaterally, occasionally handle,

continuously finger and feel, and frequently push/pull with lower extremities

bilaterally. Id.

       Over all, substantial evidence in the record supports the ALJ’s finding

that some of Dr. Falkenburg’s opinions were inconsistent with her other

opinions. See Krogmeier, 294 F.3d at 1023 (finding substantial evidence in the

record support the ALJ’s decision not to give controlling weight to the treating

physician because the physician’s opinion was inconsistent with the

physician’s contemporaneous treatment notes).

                   c.      Inconsistent with Rathke’s Testimony

       The ALJ also compared Dr. Falkenburg’s limitations to those stated by

Rathke at the 2005 and 2006 hearings. AR 1484-85. Rathke testified that he

could walk up and down stairs, he was able to stop, kneel, bend, and squat.

AR 778, 821. He testified that he was able to handle and manipulate objects

with his hands, he was able to write and most of the time, and could open jars,

doors, etc. AR 777, 821. Additionally, Rathke testified in 2006 that his ability

to reach had improved in his right upper extremity to the point that he was

able to reach overhead. AR 809, 821, 1479. Dr. Falkenburg’s limitations,

therefore, are also inconsistent with the daily activities testified to by Rathke

discussed earlier in this opinion. Thus, substantial evidence in the record

supports the ALJ’s finding that Dr. Falkenburg’s limitations were inconsistent

with Rathke’s abilities.



                                        44
      Overall, the ALJ properly discounted Dr. Falkenburg’s opinions when the

opinions were inconsistent with her own treatment notes, inconsistent with

substantial medical evidence in the record, and inconsistent with Rathke’s own

testimony and opinion on his inabilities and daily activities. It should also be

noted that the ALJ did not disregard Dr. Falkenburg’s opinions in their

entirety; the ALJ gave little weight to some opinions but also relied on Dr.

Falkenburg’s other opinions throughout her opinion. See Julin, 826 F.3d at

1089 (noting the ALJ did not reject the physician’s opinion in its entirety

because the ALJ gave substantial weight to the opinions that were not

conclusory or based on the claimant’s discredited subjective complaints); see

also Casey, 503 F.3d at 692 (noting the ALJ did not reject all of the treating

source’s opinions). All three reasons provided by the ALJ as to why she

partially discounted some of Dr. Falkenburg’s opinions are supported by

substantial evidence in the record. Thus, the court finds that the ALJ did not

err in discounting some of Dr. Falkenburg’s opinions.

            2.     Dr. Dang

      Next, Rathke argues that the ALJ did not provide a rationale for

discrediting Dr. Tobias Dang. Docket 24 at 36. The ALJ gave significant weight

to some of Dr. Dang’s opinion, but minimal weight to Dr. Dang’s opinion on

Rathke’s ability to perform only part-time work. AR 1488 (citing AR 602-06).

The court rejects Rathke’s argument that the ALJ did not provide reasoning for

giving such weight to Dr. Dang’s opinion.




                                        45
      The ALJ explicitly stated that she gave Dr. Dang’s part-time work opinion

minimal weight because Dr. Dang did not have the opportunity to see Rathke

or review any records after July 2003. Id. In his report, Dr. Dang noted that he

reviewed a document from 2002 and 2003. AR 602. The record before this

court is quite extensive and the relevant time period extends well beyond 2003.

See AR 602-06. Dr. Dang’s opinion does not incorporate any information

beyond 2003. The ALJ also noted that this portion of Dr. Dang’s opinion was

based on Rathke’s own report of poor energy and subjective complaints rather

than objective medical evidence. AR 1488 (citing AR 606). An ALJ is entitled to

give less weight to a medical opinion when it is based heavily on an individual’s

own subjective complaints. See Kirby v. Astrue, 500 F.3d 705, 709 (8th Cir.

2007) (stating the ALJ was entitled to give less weight to physician’s opinion

because it was based largely on claimant’s subjective complaints rather than

on objective medical evidence). Thus, the court finds that the ALJ did not err in

giving minimal weight to a portion of Dr. Dang’s opinion because the ALJ

provided a specific, permissible reason.

            3.    Dr. Gilbertson

      Rathke argues that the ALJ rejected Dr. Jackie Gilbertson’s ultimate

opinion because Dr. Gilbertson considered Rathke’s physical symptoms in her

opinion. Docket 24 at 36. Dr. Gilbertson performed a consultative psychological

examination on June 1, 2009. AR 1229-32. The ALJ gave significant weight to

Dr. Gilbertson’s opinions pertaining to her psychological examination of

Rathke. AR 1489. The ALJ, however, gave minimal weight to her opinion



                                       46
relating to the incorporation of Rathke’s physical impairments. Id. The ALJ

stated that Dr. Gilbertson’s comments on Rathke’s impairments were outside

her area of specialty. Id. As stated earlier, where a medical source provides

an opinion outside his or her specialty, the opinion is generally entitled

to less weight. See Brown, 611 F.3d at 953. Thus, this is a permissible

explanation by the ALJ in giving less weight to this portion of the expert’s

opinion because Dr. Gilbertson’s specialty is mental health and her statements

regarding a topic outside her specialty is entitled to less weight. See Wright,

789 F.3d at 855 (stating the ALJ “was within his purview not to give these

observations much weight because they were not from specialists in the

[specific] health field.”). The court finds that the ALJ did not err in giving

minimal weight to part of Dr. Gilbertson’s opinion concerning an area of

medicine outside of Dr. Gilbertson’s specialty.

             4.    Dr. Dickerson

      Next, Rathke argues that the ALJ erred in rejecting Dr. James A.

Dickerson’s opinion. Docket 24 at 37. The ALJ gave minimal weight to Dr.

Dickerson’s opinion that Rathke’s mental symptoms were at a listing level

severity. AR 1491. The ALJ provided two reasons for giving this level of weight.

Id. First, the ALJ stated that Dr. Dickerson’s opinion relied on Rathke’s

subjective reports regarding his daily activities. Id. Here, the ALJ was justified

in discrediting this opinion because the court previously found that Rathke’s

daily activities were inconsistent with his subjective complaints. See Julin, 826

F.3d at 1089 (holding that the ALJ “permissibly declined to give controlling



                                         47
weight to [the treating doctor’s] opinions on [claimant’s] work-place

limitations[]” that “relied on [claimant’s] subjective complaints” of depression

and anxiety when the ALJ had found the claimant not credible); see

also Papesh v. Colvin, 786 F.3d 1126, 1132-33 (8th Cir. 2015) (holding that the

ALJ’s finding that the treating doctor’s opinion “appears to be based on the

claimant's subjective assertions of pain” was a “potential bas[i]s to not

give controlling weight to [the] opinion”).

      Second, the ALJ stated that Dr. Dickerson’s opinion was inconsistent

with other mental health experts. AR 1491. The court previously found that

substantial evidence in the record supported Dr. Moore’s opinion that Rathke’s

mental health impairments did not meet any listings. Thus, the ALJ

permissibly discounted Dr. Dickerson’s opinion because it was inconsistent

with substantial evidence in the record. See Pearsall v. Massanari, 274 F.3d

1211, 1219 (8th Cir. 2001) (“It is the ALJ's function to resolve conflicts among

the opinions of various treating and examining physicians . . . . The ALJ may

reject the conclusions of any medical expert, whether hired by the claimant or

the government, if they are inconsistent with the record as a whole.”). The

court finds that the ALJ did not err in giving minimal weight to a portion of Dr.

Dickerson’s opinion.

             5.    Dr. Belzer

      Rathke argues that the ALJ’s rejection of Dr. Belzer’s opinion is not

supported by substantial evidence in the record. Docket 24 at 37. The court

has already addressed this argument in step three. The court found that the



                                         48
ALJ’s findings regarding Dr. Belzer’s later opinion were supported by

substantial evidence in the record. Additionally, the court found that the ALJ

provided permissible reasons for discounting Dr. Belzer’s later opinion. Thus,

the court finds that the ALJ did not err in giving minimal weight to Dr. Belzer’s

inconsistent later opinion.

            6.     Dr. Moore and Dr. Pelc

      Next, Rathke attacks the validity of Dr. Moore and Dr. Pelc’s opinions

and the ALJ’s decision to give more weight to these opinions rather than Dr.

Belzer’s. Docket 24 at 39. Rathke argues that the ALJ erred when she relied on

non-examining doctors and found that their opinions do not constitute

substantial evidence. Id. at 39, 42.

      It is the ALJ’s task “to resolve the differences between . . . consultative

evaluations in the light of the objective evidence.” Dipple v. Astrue, 601 F.3d

833, 836 (8th Cir. 2010). Here, the ALJ considered all the evidence in the

record and found that substantial evidence in the record supported Dr. Moore

and Dr. Pelc’s opinions. Although Dr. Moore and Dr. Pelc are consulting

medical experts and not Rathke’s treating physicians, the ALJ can rely on

consulting physicians’ opinions in deciding the claimant’s disability. See Hight

v. Shalala, 986 F.2d 1242, 1244 n.1 (8th Cir.1993) (opinions of consulting

physicians may constitute substantial evidence). As stated before, the ALJ

permissibly discredited Dr. Belzer’s later opinion because it was inconsistent

with his own earlier opinion and with substantial evidence in the record. See

Pearsall, 274 F.3d at 1219 (“It is the ALJ's function to resolve conflicts among



                                        49
the opinions of various treating and examining physicians . . . . The ALJ may

reject the conclusions of any medical expert, whether hired by the claimant or

the government, if they are inconsistent with the record as a whole.”). This

court will not rehash which doctors’ opinions are more credible than another’s.

This court’s standard of review is whether there is substantial evidence in the

record to support the ALJ’s finding. See Blackburn v. Colvin, 761 F.3d 853, 858

(8th Cir. 2014). And this court has found that substantial evidence has

supported all of the ALJ’s decisions as to the weight the ALJ gave to each

medical opinion.

      Rathke also argues that the ALJ failed to consider Dr. Pelc and Dr.

Moore’s opinions that Rathke’s severe psychological conditions were

aggravating his perception of pain. Docket 24 at 40. An ALJ is not required to

discuss all the evidence, and failure to cite specific evidence does not indicate it

was not considered. See Craig, 212 F.3d at 436 (“Although required to develop

the record fully and fairly, an ALJ is not required to discuss all the evidence

submitted, and an ALJ’s failure to cite specific evidence does not indicate that

it was not considered.”). Here, the ALJ gave significant weight to Dr. Moore and

Dr. Pelc’s opinions. AR 1476, 1490. Thus, given the ALJ’s explicit reliance on a

majority of these two doctors’ opinions, the court finds it “ ‘highly unlikely that

the ALJ did not consider and reject’ those portions of [their] report[s] that

[plaintiff] now points to in support of her appeal.” Craig, 212 F.3d at 436

(quoting Black, 143 F.3d at 386). Thus, the court’s rejects Rathke’s argument




                                        50
that the ALJ did not consider these portions of Dr. Pelc and Dr. Moore’s

opinions.

      Rathke argues that Dr. Pelc and Dr. Moore did not review the function

exhibits and did not consider all of Rathke’s impairments in combination in

their opinions. Docket 24 at 38, 42. Although Dr. Moore did not review all the

evidence prior to the hearing, she did have the opportunity to review all the

available medical evidence and Dr. Dickerson’s evaluation prior to her

completion of her post-hearing medical interrogatories. AR 1471. Thus, the

court rejects this argument. The court finds that the ALJ properly consider all

the experts’ opinions and gave the proper weight to opinions.

            7.    Medical Opinions as to Rathke’s Combined Impairments

      Lastly, Rathke relies on Colhoff v. Colvin, No. 5:13-CV-05002-JLV, 2014

WL 1123518 (D.S.D. Mar. 20, 2014) in support of her argument that the ALJ

did not consider the combination effect of Rathke’s impairments. Docket 24 at

38. In Colhoff, the court found that the ALJ erred in relying on the opinions of

several doctors in determining whether the claimant’s severe impairments met

or equaled a listing. Colhoff, 2014 WL 1123518, at *7. The court found that the

doctors’ opinions did not consider the claimants other alleged impairments,

including his general anxiety disorder, his chronic pain syndrome, and his

major depressive disorder or that these conditions were diagnosed by the

treating physicians. Id. The court held that the opinions of the doctors were not

substantial evidence and reversed the decision of the ALJ. Id.




                                       51
      The present case is distinguishable from Colhoff. Here, the ALJ relied on

medical opinions from Dr. Moore, Dr. Belzer, Dr. Falkenburg, Dr. Winkler, Dr.

Dang, Dr. Gilbertson, Dr. Dickerson, and Dr. Pelc. AR 1471-91. The ALJ

considered medical opinions from mental health specialists, pulmonary

specialists, and general care doctors. See id. Also, unlike the opinions in

Colhoff, Dr. Moore’s opinions incorporated all of Rathke’s noted mental

impairments—depression, anxiety, and personality disorder. AR 1471-76. Dr.

Moore even discussed the possible existence of an organic medical disorder,

although she ultimately did not find it to be substantiated. AR 1472. Dr. Pelc’s

opinion also contained reference to both Rathke’s mental issues and the impact

of Rathke’s physical problems. See AR 1332-38, 1370. Dr. Pelc testified that

psychological problems can exacerbate physical health difficulties, yet that did

not change his limitations regarding Rathke. AR 1370. Also, Dr. Erickson noted

in his completion of the work-related physical activity form that Rathke had a

history of mental illness that affected his subjective physical limitations. AR

1258, 1261. It should be noted that the ALJ did not completely disregard the

experts’ opinions that incorporated both mental and physical impairments.

Instead, she gave it minimal weight, which means the ALJ still considered them

in her overall opinion. Thus, the substantial evidence in the record supports

the ALJ’s determinations and the weight given to each medical opinion.

                          CONCLUSION AND ORDER

      The court finds that the ALJ’s finding was supported by substantial

evidence in the record as a whole. Thus,



                                        52
IT IS ORDERED that the decision of the Commissioner is AFFIRMED.

DATED March 30, 2020.

                            BY THE COURT:


                            /s/ Karen E. Schreier
                            KAREN E. SCHREIER
                            UNITED STATES DISTRICT JUDGE




                             53
